Citation Nr: 1828805	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  14-42 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a face disability (also claimed as left eye condition).

2.  Entitlement to service connection for head injury residuals (also claimed as head condition). 

3.  Entitlement to service connection for a right great toe disability (also claimed as right foot disability).


REPRESENTATION

Appellant represented by:	Jodee Kayton, Esq.


ATTORNEY FOR THE BOARD

N. Pendleton, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1977 to October 1981 and from February 1982 to January 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida.

As a matter of clarification, a claim for service connection for a right foot disability, was denied in a final December 1985 decision. However, the Board does not construe the present claim as an application to reopen. In December 1985, the RO stated there were no service treatment records (STRs) available to review. The current electronic record now includes relevant, official service department records. When VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA previously decided the claim, VA will reconsider the claim without the requirement of new and material evidence to reopen the claim. 38 C.F.R. 
§ 3.156(c). 


FINDINGS OF FACT

1. In written correspondence dated in April 2016, the Veteran withdrew his appeal of the claims for service connection for a face disability and residuals of a head injury.

2. The Veteran's right great toe disability is etiologically related to his active military service.




CONCLUSIONS OF LAW

1. The criteria for withdrawal of the claims for service connection of a face condition and residuals of a head injury have been met.  38 U.S.C. § 7105(b)(2), 7105(d)(5) (2012); 38 C.F.R. § 20.202, 20.204 (2017).

2. The criteria for service connection for a right great toe disability have been met. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Withdrawal of Claims for Face Condition and Head Injury Residuals

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.

Prior to the promulgation of a decision in this case, the Veteran submitted a written correspondence to VA in April 2016 indicating his intent to withdraw his claims of service connection for face condition and head injury residuals from appellate consideration. Therefore, a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to the above-listed issues. See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  Accordingly, the Board does not have jurisdiction to review the appeal for these claims, and the appeals are dismissed.

II. Service Connection

The Veteran contends that he injured his right great toe while in military service and that he underwent surgery for a hallux deformity in Philadelphia in 1978. Subsequently, he has developed degenerative joint disorder of the right great toe, which causes pain.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §§ 1110, 1131. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In addition, the Veteran's degenerative joint disease is a form of arthritis, and considered a "chronic disease," enumerated in 38 C.F.R. § 3.309(a). For chronic diseases, the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed than the above three-part test. 
Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  It consists of two prongs. One, there must be evidence of record that the Veteran has 90 days of continuous active service and a current diagnosis of a chronic disease.  Two, the record must also reflect one the following circumstances: (1) evidence of the disorder was shown as chronic in service (clearly diagnosed); and (2) evidence that the disorder manifested to a compensable degree within a presumptive period, one year of service, or (3) insufficient evidence of the disorder "shown as chronic" in service or within the presumptive period, but the symptoms were "noted" in service, with evidence of continuity of the same symptomatology since service. Showing a continuity of symptoms, however remote, after service itself "establishes the link, or nexus" to service and "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period." Walker, 708 F.3d at 1338-39. 

Finally, the VA is responsible for determining if the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the Veteran.

Considering the provisions of 38 U.S.C. § 5107(b) regarding benefit of the doubt, the Board finds that the positive and negative evidence in this case is in a state of equipoise sufficient to grant the Veteran's claim.

As for element (1), a current disability, an August 2014 VA examination diagnosed the Veteran with arthritis, mild degenerative joint disease of the right first metatarsophalangeal joint (right great toe). Thus, the criteria for element (1) have been met.

With respect to element (2), an in-service incurrence of an injury, service treatment records confirm the Veteran injured his right great toe while playing football in service and that such injury developed into a right hallux valgus deformity for a year prior to undergoing surgery in December 1978. Post-surgery, he was placed limited duty for six months. This evidence is sufficient to establish an in-service injury, element (2).

Concerning element (3), a link between the current disability and service, there is evidence both for and against the claim.  The VA examination opinion is unfavorable and lay evidence and the opinion by an independent medical consultant is favorable.

Specifically, when the Veteran underwent a VA examination in August 2014, the examiner opined that his right great toe disability was less likely than not caused by or the result of active military service. The examiner believed that the Veteran underwent right great toe surgery in 1978 without complications. The examiner noted his metatarsophalangeal joints were symmetrical on examination; and without evidence of recurrent hallux valgus for the past 36 years. As such, the examiner considered his surgery to be successful. The examiner acknowledged that the record contains an x-ray from 2013 that diagnosed the Veteran with arthritis, mild degenerative joint disease of the right first metatarsophalangeal joint. However, the examiner believed that the Veteran's pain symptoms were not likely to be entirely due to the mild degenerative changes, but also due to his service-connected back and diabetes mellitus disabilities. 

Unfortunately, the VA examiner's opinion is legally and factually errant.   The symptoms of his right great toe arthritis need not be solely attributed to his in-service injury. Attributing his symptoms to other service-connected disabilities would nevertheless result in a favorable determination of service connection under the theory of secondary service connection. See 38 C.F.R. § 3.310 ("disability which is proximately due to or the result of a service connected disease or injury shall be service connected."). Moreover, the examiner failed to acknowledge the 2013 examination findings where the Veteran was noted to have recurrent hallux limitus/rigidus, contrary to the examiner's statement.

In contrast, the Veteran submitted a positive medical opinion by an independent medical consultant in April 2016, who stated that his right great toe disability was more likely than not related to his active military service. The claimant's post-operative x-rays showed an osteotomy (bone resection) site on the medial aspect of the right first metatarsal, which is considered a permanent residual of the injury. 

After weighing the inconsistent VA medical opinion against that of the independent medical consultant, the Board must afford the latter opinion significant weight because it is factually accurate, fully articulated, consistent with the objective medical evidence of record and based on sound reasoning.

The Board also affords significant weight to the Veteran's consistent complaints of pain in his right foot to his treatment providers. White v. Illinois, 502 U.S. 346, 355-56 (1991) (statements made for medical diagnosis or treatment has been deemed by the Court to be exceptionally trustworthy because the declarant has a strong motive to tell the truth to receive a proper diagnosis or treatment). As such, the Board finds the Veteran's claim to be persuasive. 

Accordingly, the Board finds the evidence, to be at least in relative equipoise in showing the Veteran's current right great toe disability is the result of military service. As such, the claim must be granted. 38 U.S.C. §5107(b); 38 C.F.R. § 3.102.


ORDER

The claims for service connection of facial condition and head injury residuals are dismissed.

Entitlement to service connection for right great toe condition is granted. 



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


